DETAILED ACTION
	For this Office action, Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “wherein about 35% of the at least one challenge particle by mass contains particles between about 2µM to about 3µM”; however, this limitation is considered indefinite because it is not clear what property of the particles is to be described by the claimed units.  The unit M suggests that the property is molar concentration, yet the molar concentration is not described or used in the claims or the specification.  If the claim is requiring a molar concentration, then that would be a property of the solution—or here the feed fluid—and not the particle themselves.  Furthermore, the claims as written suggest that the property being claimed is related to mass (the at least one challenge particle by mass), but this units as claimed do not relate to mass.  The claim is therefore considered indefinite because the claim language does not define what property of the particle is to be about 2µM to about 3µM.  For purposes of this examination, the examiner considered the prosecution of the parent case (US 15/914966, now US 10814284, of which this case is a divisional) and will assume the unit means the particles have a diameter of “about 2 mm to about 3 mm”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (herein referred to as “Grant”, US Pat Pub. 2011/0067485; found in IDS filed 2011/0067485).
	Regarding instant Claim 1, Grant discloses a marker based direct integrity of at least one membrane testing system (Abstract; Paragraph [0044]; integrity test method for membranes using marker/latex particles) comprising:  a feed fluid comprising at least one marker, the at least one marker comprising at least one challenge particle (Paragraph [0044]; feed water to membrane loaded with latex particles, wherein latex particles are challenge particles); a loop comprising: a pump comprising an outlet stream (Figure 3; Paragraph [0024]; pump 79 with corresponding outlet); a membrane module comprising the at least one membrane and a membrane module outlet stream (Figure 3; Paragraph [0022]; Paragraph [0024]; Paragraph [0042]; stacked disk unit serves as membrane module at filter 42; outlet stream feeds into downstream multiway valve 73), wherein the membrane module is in fluid communication with the outlet stream (Figure 3; Paragraph [0024]; membrane at filter 42 is fluidly connected to pump 79 and pump’s outlet); and a marker recycle stream in fluid communication with the membrane module outlet stream and the pump (Figure 3; Paragraph [0024]; Paragraph [0044]; see filter loop and circulating water with respect to the filter); and a particle counter (Paragraph [0044]; particle counter), wherein maker based direct integrity configured to measure a log removal value (Paragraph [0044]; calculated log reduction values).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (herein referred to as “Grant”, US Pat Pub. 2011/0067485; found in IDS filed 2011/0067485).
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  While Grant does not disclose a particle size of about 2 mm to about 3 mm, Grant does disclose a particle size based on the amount or size of the damage expected in the membrane and the porosity (Paragraphs [0042]-[0044]; see 0.22 µm Millipak 100 and pinhole damage performed on the membrane).  Therefore, it would have been obvious to modify the size of the challenge particles to be about 2 mm to about 3mm to scale said size with both the pore size of the filter and the expected and/or acceptable damage to the membrane through routine experimentation and optimization.  See MPEP 2144.05, II. B. “In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.”  The size of the particles would be sized in accordance with the scale of the tested amount of damage to the membrane. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (herein referred to as “Grant”, US Pat Pub. 2011/0067485; found in IDS filed 2011/0067485) in view of Cadera et al. (herein referred to as “Cadera”, US 6451201).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Grant further discloses comprising: a high solids contact reactor tank in fluid communication with the pump (Figure 3; Paragraph [0024]; Paragraph [0044]; water source 75, which would at least be in contact with the challenge particles); an inlet configured to receive an influent fluid, wherein the inlet is in fluid communication with the high solid contact reactor tank (Figure 3; Paragraph [0024]; discharge from water source 75 to pump 79) and an exit stream in fluid communication with the membrane module (Figure 3; Paragraph [0024]; intake to valve 73).  
However, Grant is silent on both an influent turbidity measurement device and a permeate turbidity measurement device in fluid communication with the exit stream.
Cadera discloses distributed on-line integrity testing for immersed membranes in the same field of endeavor as Grant, as it solves the mutual problem of providing an integrity test for a membrane (Abstract).  Cadera discloses a permeate turbidity measurement device in fluid communication with an exit stream (Figure 2; Col. 3, Lines 16-38; flow monitoring device 30) and also provides for turbidity meters for an influent for continuous in-line monitoring of the turbidity of the water during filtration (Figure 2; Col. 1, Lines 28-43; Col. 3, Lines 1-38; see in-line turbidity measurements in combination with feed inlets of water to the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inlet and the exit stream of Grant to further comprise the turbidity measurement devices at the influent and the exit stream as taught by Cadera because Cadera discloses such the measurement devices provide continuous in-line monitoring of the turbidity of the water during filtration (Cadera, Col. 1, Lines 28-43; Col. 3, Lines 1-38).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (herein referred to as “Grant”, US Pat Pub. 2011/0067485; found in IDS filed 2011/0067485) in view of Anderson et al. (herein referred to as “Anderson”, US 5227342; found in IDS filed 12/23/2020).
Regarding instant Claims 6 and 7, Claim 1, upon which Claim 6 is dependent, has been rejected above.  However, Grant is silent on a ceramic membrane.  
Anderson discloses a process of making porous ceramic materials with controlled porosity in the same field of Grant, as it solves the mutual problem of providing a porous membrane (Abstract; Col. 5, Line 50-Col. 6, Line 32).  Anderson further discloses a ceramic membrane, in particular a TiO2 ceramic membrane, may be used to create a ceramic membrane because the titanium component comprises advantageous catalytic and photocatalytic properties in the field of membrane separation (Col. 5, Line 50-Col. 6, Line 32).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the membrane of Grant to be a ceramic membrane comprised of TiO2 as taught by Anderson because Anderson discloses the titanium component of the ceramic membrane comprises advantageous catalytic and photocatalytic properties in the field of membrane separation (Col. 5, Line 50-Col. 6, Line 32).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (herein referred to as “Grant”, US Pat Pub. 2011/0067485; found in IDS filed 2011/0067485) in view of Moya, US 5976380.
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Grant discloses a pump (Figure 3; Paragraph [0024]; pump 79).
However, the reference is silent on the pump being a positive displacement pump.
Moya discloses an article of manufacture including a surface modified membrane and process in the same field of endeavor as Grant, as it solves the mutual problem of ensuring integrity of a filtration membrane (Abstract; Col. 16, Lines 39-63).  Moya further discloses positive displacement pumps are commonly used during filtration processes to push liquid through the filter device (Col. 22, Lines 7-27).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump of Grant to be the positive displacement pump of Moya because Moya discloses such a pump is commonly used in filtration processes to push liquid through the filter device (Moya, Col. 22, Lines 7-27).  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A more detailed reasons for allowance will be provided upon allowance of the entire claim set.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/08/2022